Citation Nr: 0611703	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  02-15 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Chapter 35 dependents' educational 
assistance.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's niece
ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel 


INTRODUCTION

The veteran served on active duty from May 1954 to May 1956, 
and again from March 1958 to March 1976.  He died in March 
2001, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefits sought on 
appeal.  The Board first considered this appeal in June 2004 
and determined that additional development was required.  The 
case was remanded to the RO and the requested development was 
performed.  The appeal is now properly returned to the  Board 
for further appellate consideration.

In April 2003, the appellant was afforded a videoconference 
hearing before the undersigned Acting Veterans Law Judge.


FINDINGS OF FACT

1.  The veteran did not have lung cancer.

2.  The veteran did not have any service-connected 
disabilities at the time of his death and did not have a 
total disability rating at any time during his life.

3.  The veteran was not a prisoner of war. 

4.  A service-connected disability was not the principal nor 
a contributory cause of the veteran's death.

5.  Basic eligibility requirements for dependents' 
educational assistance under 38 U.S.C.A. Chapter 35 have not 
been met.


CONCLUSIONS OF LAW

1.  Criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1318 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 
(2005).

2.  The criteria for eligibility for dependents' educational 
assistance under Chapter 35, Title 38, United States Code 
have not been met.  38 C.F.R. § 3.807 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Cause of Death

The appellant contends that her husband contracted Hepatitis 
C during his service in the Republic of Vietnam and that he 
developed lung cancer as a result of exposure to herbicides, 
including Agent Orange, during that same period of service.  
She asserts that the veteran died in March 2001 of 
cardiopulmonary arrest due to lung cancer and that Hepatitis 
C contributed to the shortening of his life.  Thus, the 
appellant avers that Hepatitis C and lung cancer are service-
connected disabilities that caused the veteran's death.  

The appellant testified before the Board that the veteran had 
been treated for cirrhosis of the liver and chronic 
obstructive pulmonary disease (COPD) for many years and that 
he was diagnosed as having both Hepatitis B and C about five 
years before his death.  She stated in testimony before both 
an RO hearing officer and before the Board that the veteran 
did not undergo autopsy.

The veteran's service records also do not show that he was a 
prisoner of war.  The veteran did not seek entitlement to VA 
compensation benefits for any disability during his lifetime 
and he did not have a total disability rating at any time 
during his life.

Service medical records do not show treatment for either 
Hepatitis C or a respiratory disorder, including lung cancer.  
Service medical records do not show such high-risk activity 
for Hepatitis C as drug or alcohol abuse, tattooing, 
piercings, acupuncture or shared toothbrushes or razor 
blades, or having multiple sexual partners.  The veteran's 
separation examination report, dated in January 1976, shows 
that his lungs and chest, and abdomen and viscera, were 
clinically evaluated as normal, and that a chest X-ray was 
negative.  

Post-service treatment records clearly show that the veteran 
was treated for severe COPD for many years, and that he was 
noted to have a medical history that included tobacco abuse 
and ETOH (alcohol) abuse.  He died while hospitalized in 
March 2001.  The death certificate lists cardiopulmonary 
arrest as the immediate cause of death with sepsis and 
cirrhosis as underlying causes.  Neither lung cancer nor 
Hepatitis C were listed as causes of death in documents 
surrounding the veteran's death and terminal treatment.  

In May 2001, a VA physician, Jose E. Roman, M.D., stated that 
he had initially treated the veteran in 1997 for 
myelodysplasia, coagulation abnormalities and liver cirrhosis 
and that that the veteran was later determined to have 
Hepatitis C.  The physician stated that the veteran had no 
high-risk behaviors, that Hepatitis C was prevalent in 
Vietnam, and that it could be presumed that the veteran's 
problems were caused by Hepatitis C with long-term sequelae 
of liver cirrhosis and severe bone marrow alterations.  In a 
statement, dated in November 2001, Dr. Roman further stated 
that he had been unable to biopsy a spot on the veteran's 
lung because of the veteran's coagulation problems, but that 
he believed the veteran had lung cancer as a primary tumor.  

In August 2002, a VA physician reviewed the veteran's 
substantial treatment records and stated that there was no 
confirmed diagnosis of lung cancer and no material evidence 
to indicate that lung cancer caused or contributed to the 
veteran's death.  The examiner noted that an August 2000 
computed tomography (CT) scan showed no evidence of 
malignancy and, due to the lack of autopsy, there were no 
post-mortem findings to substantiate the assertion that the 
veteran had lung cancer.

Another VA examiner reviewed the veteran's medical records in 
June 2005 and stated that one would have to resort to "mere 
speculation" to say that the veteran developed Hepatitis C 
as a result of active service and/or that he had lung cancer.  
The examiner set forth a detailed recapitulation of pertinent 
medical evidence and opined that it was less likely as not 
that a respiratory disorder was incurred as a result of 
active service because there were no respiratory problems 
documented during service.  This examiner reiterated that 
there was no confirmed diagnosis of lung cancer.

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in some 
instances, was manifest to a compensable degree within one 
year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In the absence of such 
evidence, the regulations require a showing that a service-
connected disability caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.310(a), 3.312.

With respect to the principal cause of death, VA regulations 
provide that a "service-connected disability will be 
considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.  Service-connected diseases or injuries 
involving active processes affecting vital organs receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death. Id.  

The Board has determined that service connection for the 
cause of the veteran's death is not warranted.  The veteran 
died in March 2001 at the age of 67, approximately 24 years 
after separation from active service.  The medical evidence 
of record clearly shows that the veteran died of a 
respiratory disorder that was not present during service and 
is not shown to have developed as a result of active service.  
In this regard, the appellant has asserted that lung cancer 
was the cause of the veteran's death and that the presumption 
of service connection based on service in the Republic of 
Vietnam under 38 C.F.R. § 3.309(e) should apply (the veteran 
is shown to have had service in Vietnam).  However, the only 
medical evidence in support of this argument are Dr. Roman's 
statements, in which he concedes that a workup was never 
completed.  There is no confirmed diagnosis of lung cancer in 
the claims files, which included a wide variety of test 
results that included blood test results, X-ray reports, 
computerized tomography (CT) scan reports, a transbronchial 
biopsy in 1997, and pathology reports.  In addition, two VA 
physicians have indicated that the veteran did not have lung 
cancer.  Specifically, the August 2002 VA physician noted 
that Dr. Roman's opinion was not confirmed by objective 
findings, and the June 2005 VA physician indicated that it 
was less likely than not that a respiratory disorder was 
incurred as a result of service, and that one would have to 
resort to "mere speculation" to say that the veteran had 
lung cancer.  As the evidence against this aspect of the 
claim includes two medical opinions, both of which were based 
on a review of the veteran's claims files, the Board finds 
that the preponderance of the evidence shows that the veteran 
did not have lung cancer.  To the extent that the appellant 
has argued that the veteran had Hepatitis C as a result of 
his service, and that it caused or contributed to the 
veteran's death, the medical evidence does not warrant 
service connection on this basis.  Dr. Roman's statements 
assert that Hepatitis C was prevalent in Vietnam, and that it 
could be "presumed" that the veteran's problems were caused 
by Hepatitis C with long-term sequelae of liver cirrhosis and 
severe bone marrow alterations.  There is no other medical 
evidence to show that Hepatitis C is related to the veteran's 
cirrhosis, yet even assuming there is such a connection, as 
previously noted, Dr. Roman's opinion was not based on a 
review of the veteran's claims files, or any other detailed 
and reliable medical history.  Also as previously noted, the 
veteran's service medical records do not show high-risk 
activity for Hepatitis C.  The June 2005 VA physician's 
opinion was based on a review of the veteran's claims files, 
and it is evidence that the veteran's Hepatitis C did not 
have its origin during service.  The Board therefore finds 
that the preponderance of the evidence shows that the veteran 
did not have Hepatitis C as a result of his service.  In 
summary, the Board finds that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  
Therefore, service connection for the cause of the veteran's 
death is denied.  

Finally, to whatever extent the lay statements may be 
construed as seeking service connection for the cause of the 
veteran's death, these statements do not provide a sufficient 
basis for a grant of service connection.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty, lay testimony is not competent to prove a 
matter requiring medical expertise, such as a diagnosis or 
opinion as to medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  Accordingly, the claim for 
service connection for the cause of the veteran's death must 
be denied.

In reaching this decision, the Board considered the benefit- 
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


II.  Dependents' Educational Assistance

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability.  38 
U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807.

In this case, in Part I of this decision, the Board 
determined that the veteran did not die of a service-
connected disability.  The record also reflects that he did 
not have a disability evaluated as total and permanent in 
nature resulting from a service- connected disability at the 
time of his death.  Accordingly, the claimant cannot be 
considered an "eligible person" entitled to receive 
educational benefits.  38 U.S.C.A. § 3501(a)(1); 38 C.F.R. § 
3.807.

Because the claimant does not meet the basic criteria under 
the law for eligibility for DEA benefits, the law is 
dispositive without regard to any other facts in the case.  
Where the law is dispositive, the claim must be denied on the 
basis of absence of legal merit.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  The appeal for DEA benefits must be 
denied as a matter of law.

III.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The Board finds that the VCAA notice requirements have been 
satisfied.  The RO sent the appellant notice letters in May 
2001, August 2002, and July 2004 (hereinafter "VCAA 
notification letters") that informed her of the type of 
information and evidence necessary to support her claims.  In 
addition, by virtue of the rating decisions on appeal, the 
statement of the case (SOC), and the supplemental statement 
of the case (SSOC), she was provided with specific 
information as to why these particular claims were being 
denied, and of the evidence that was lacking.  

The RO's VCAA notification letters informed the appellant of 
her and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  The 
RO's VCAA notification letters contained a specific request 
for the appellant to provide additional evidence in support 
of her claims.  She was asked to identify all relevant 
evidence that she desired VA to attempt to obtain.  In this 
regard, in June 2004, the Board remanded the claim and 
requested that the appellant provide authorizations for the 
release of specific medical records.  However, the appellant 
failed to provide the requested authorizations.  Finally, the 
Board notes that the appellant was supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) by way of the October 2005 
SSOC.  

The May 2001 VCAA notice was issued prior to the July 2001 
rating decision on appeal.  See Mayfield v. Nicholson, 19 
Vet. App. 220 (2005).

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 
(Vet. App. March 3, 2006).  The Board interprets the ruling 
in Dingess/Hartman as applying to any matter involving an 
award of a disability rating and/or an effective date for 
award of benefits.  In this case, disability ratings are not 
relevant to the issues on appeal.  Although the VCAA letters 
did not provide the appellant with notice of the laws 
regarding effective dates, any defect with respect to the 
content of the notice requirement was non-prejudicial.  
Specifically, the benefits sought on appeal have been denied, 
and there is no indication that the outcome of the case has 
been affected, as all evidence received has been considered 
by the RO.  The appellant has been provided a meaningful 
opportunity to participate effectively in the processing of 
her claims, to include a hearing in April 2003.  Therefore, 
VA's duty to notify the appellant has been satisfied, and no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done- irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication- the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because the content requirements of a 
VCAA notice have been met, any error in not providing a 
single notice to the appellant covering all content 
requirements was harmless.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).
 
VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  An etiological 
opinion has been obtained.  The Board concludes, therefore, 
that decisions on the merits at this time do not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Eligibility for Chapter 35 dependents' educational assistance 
is denied.


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


